Gunderson, C. J.,
concurring:
Although I agree we must deny petitioner relief, I do so with some regret and reluctance, and, despite our ruling, I feel we are obligated to mention a matter which has potential significance to petitioner’s federal action.
Because the State Bar’s secretary has complied with our December 21 order, and has returned our files on petitioner, we *771now know that petitioner compiled a passing grade on the 1988 bar examination.1 We should of course preserve the evidence of this fact, for whatever value it may hereafter be accorded in the federal courts.
While it may be inappropriate at this point to reveal the precise numerical grade achieved by petitioner, it should be noted that petitioner’s grade was very respectable. Indeed, by way of example, our clerk advises that such grade exceeds by several points any grade achieved by any of the fifteen members of our current Board of Bar Governors, and that it is close to eight points higher than the average of the grades achieved by these able bar leaders.

Because the secretary, Mrs. Bersi, removed petitioner’s files from this court’s custody without proper authorization, and also refused to supply court members with information they requested concerning petitioner’s grades, the court felt constrained to enter an order in regard thereto.